DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance from a center of the convergence member increases” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-8 are allowable based upon their dependency thereof claim 1.
With regards to claim 8
The prior art does not disclose or suggest the claimed “convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance to a center of the convergence member increases” in combination with the remaining claimed elements as set forth in claim 8.
With regards to claim 9
The prior art does not disclose or suggest the claimed “convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance to a center of the convergence member increases” in combination with the remaining claimed elements as set forth in claim 9.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitazawa et al. PG. Pub. No.: US 2020/0209195 A1 discloses an ultrasonic flaw detection method and device identifies echoes appearing in flaw detection images. By selecting and controlling combinations of transmitting elements and receiving elements, plural waveform signals c are recorded. For each position in an inspection object, intensities of plural waveform signals are extracted based on the propagation time of ultrasonic waves and are totalized. A flaw detection image showing distribution of totalized intensities is generated. By selectively using at least three sound velocities for calculating propagation time of ultrasonic waves, at least three flaw detection images are generated. The areas of at least three echoes respectively appearing in the flaw detection images are calculated and the echo area which is the smallest is identified according to whether or not the flaw detection image showing the echo is one generated using one of a longitudinal sound velocity, a transverse sound velocity and a medium sound velocity, however is silent on convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance from a center of the convergence member increases.
Yazzie et al. PG. Pub. No.: US 2019/0257793 A1 discloses systems and methods for mechanical failure monitoring, detection, and classification in electronic assemblies. In some embodiments, a mechanical monitoring apparatus may include: a fixture to receive an electronic assembly; an acoustic sensor; and a computing device communicatively coupled to the acoustic sensor, wherein the acoustic sensor is to detect an acoustic emission waveform generated by a mechanical failure of the electronic assembly during testing. The mechanical monitoring apparatus may also include an acoustic sensor. The acoustic sensor may detect acoustic emission (AE) waves of elastic energy generated by the sudden release of stored strain energy in the electronic assembly when the electronic assembly undergoes a mechanical failure. In the mechanical monitoring apparatus, a mechanical failure of the electronic assembly may be caused by the force applied by the contact surface of the actuator to the electronic assembly. Mechanical failures that may result in the emission of AE waves include cracks, chips, collapses, or delamination, among others. In some embodiments, a mechanical failure detected by the apparatuses and techniques disclosed herein may be a die crack, such as an internal die crack (i.e., a die crack that is not apparent from a visual inspection of the top, exposed side of the die). The acoustic sensor may also detect AE waves generated by the mechanical monitoring apparatus that are not representative of mechanical failures of the electronic assembly. For example, the acoustic sensor 104 may detect AE waves generated by mechanical vibration of the actuator. Although a single acoustic sensor is depicted in many of the accompanying figures, a mechanical monitoring apparatus may include one or more acoustic sensors, however is silent on convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance from a center of the convergence member increases.

Keely et al. US PATENT No.: US 8,919,202 B2 discloses a system including a plurality of sensing devices configured to generate acoustic emission (AE) signals that are representative of acoustic emission waves propagating through a plurality of stator vanes is presented. The system further includes a processing subsystem that is in an operational communication with the plurality of sensing devices, and the processing subsystem is configured to generate a dynamic threshold based upon an initial threshold and the AE signals, determine whether a plurality of signals of interest exist in the AE signals based upon the dynamic threshold, extract the plurality of signals of interest from the AE signals based upon the dynamic threshold, determine one or more features corresponding to the plurality of signals of interest, and analyze the one or more features to monitor and validate the health of the plurality of stator vanes, however is silent on convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance from a center of the convergence member increases.
Tsuruno et al. PG. Pub. No.: US 2012/01746672 A1 discloses an ultrasonic sensor includes: a substrate; an ultrasonic transducer disposed on the substrate, and configured and arranged to transmit ultrasonic waves that propagate as plane waves in a direction orthogonal to a surface of the substrate; an acoustic refracting part contacting the ultrasonic transducer, and configured and arranged to refract the ultrasonic waves transmitted from the ultrasonic transducer; an elastically deformable elastic portion contacting the acoustic refracting part; and an ultrasonic reflecting member disposed within the elastic portion, and configured and arranged to reflect the ultrasonic waves. The acoustic refracting part is configured and arranged to refract, toward the ultrasonic reflecting member, the ultrasonic waves transmitted from the ultrasonic transducer. The ultrasonic waves are refracted from the concave surface so as to converge at a single point. The curvature of the concave surface is preferably set to an optimal value according to the distance between the ultrasonic reflecting member and the concave surface, for example. The convergent point of ultrasonic waves may be the center point of the ultrasonic reflecting member, for example, or a single point on the surface of the ultrasonic reflecting member during the initial state in which there is no strain in the elastic portion. Thus, when ultrasonic waves are made to converge toward the ultrasonic reflecting member, there is a greater quantity of ultrasonic waves that are reflected toward the ultrasonic transducer, and the position of the ultrasonic reflecting member can be detected with greater detection precision, however is silent on convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance from a center of the convergence member increases.
Dunegan US PATENT No.: US 5,714,687 discloses the determination of crack size is also made possible by computing the high-to-low frequency amplitude ratio. To do so, a calibration curve correlating crack depth with the frequency amplitude ratio is obtained by cloning a fracture specimen or similar block of material onto the structure to be tested or a plate-like specimen with similar thickness. Crack growth is simulated in the fracture specimen which is attached to the structure. A false aperture transducer on the structure receives the AE Signal generated and the high-to-low frequency amplitude ratio is computed. By simulating different crack depths in the fracture specimen and computing corresponding amplitude ratios from the AE signal, a calibration curve is obtained. To measure crack depth, the false aperture transducer is placed on the structure and AE signals sent to an instrumentation for computing the high-to-low frequency amplitude ratio. The corresponding crack depth can be determined with the amplitude ratio by the calibration curve. The crack profile is approximated by assuming a semi-elliptical shape, however is silent on convergence member having an elastic-modulus distribution in which an elastic modulus decreases as a distance from a center of the convergence member increases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852